January 18, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KAREN WAKEFIELD, Appellant

NO. 14-16-00580-CV                        V.

   BANK OF AMERICA, N.A. AND FEDERAL NATIONAL MORTGAGE
                   ASSOCIATION, Appellees
              ________________________________

       This cause, an appeal from the summary judgment in favor of appellees, Bank
of America, N.A. and Federal National Mortgage Association, signed May 9, 2016,
and made final by the severance order signed June 21, 2016, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Karen Wakefield, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.